Citation Nr: 0029577	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired from active service in September 1965, 
after more than 23 years of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for degenerative joint disease of the right and 
left knees, degenerative joint disease of the left hip, 
degenerative disc disease of the lumbar spine, and left ear 
hearing loss.  The RO also granted entitlement to service 
connection for right ear hearing loss, evaluated as 
noncompensable, effective from November 4, 1998, and for 
tinnitus, evaluated as noncompensable, effective from 
November 4, 1998, and denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities.  

The veteran filed a notice of disagreement in February 1999, 
wherein he specifically stated that he was appealing the 
denial of his arthritis claims as to the right knee, left 
hip, and the lower lumbar region.  He also indicated that he 
was disagreeing as to the disability assigned for hearing 
loss and tinnitus.  In March 1999, the RO issued a statement 
of the case as to the issues of entitlement to service 
connection for degenerative joint disease of the right knee, 
degenerative joint disease of the left hip, degenerative disc 
disease of the lumbar spine, and left ear hearing loss, as 
well as entitlement to increased evaluations for service-
connected right ear hearing loss and tinnitus.  

In June 1999, the veteran filed a substantive appeal wherein 
he indicated that he had read the statement of the case and 
was only appealing the issue of denial of entitlement to 
service connection for degenerative joint disease of the 
right knee.  The Board notes that the veteran did not refer 
to any other issues covered by the statement of the case, nor 
did he indicate that he wanted to appeal all of the issues 
covered in the statement of the case.  Thus, the issues of 
entitlement to service connection for degenerative joint 
disease of the left hip, degenerative disc disease of the 
lumbar spine, and left ear hearing loss, as well as 
entitlement to increased evaluations for service-connected 
right ear hearing loss and tinnitus are not before the Board 
for appellate consideration.  

Finally, the Board notes that in his February 1999 notice of 
disagreement, the veteran requested a RO hearing.  In June 
1999, the RO notified the veteran of the date and time of his 
scheduled RO hearing.  The record reflects that the veteran 
failed to appear for his scheduled hearing.



REMAND

The veteran contends that from early 1947 until his 
retirement, he was a jet fighter pilot and there were many 
missions during which his knees would ache and burn from 
sitting in a cold, cramped cockpit.  He has also contended 
that his private physician stated it was almost impossible to 
preclude a diagnosis of arthritis without x-ray examination 
of the knee.  

Service medical records reflect full flying status in 1944 
with a diagnosis of moderate operational exhaustion.  A 
January 1953 service medical examination report notes the 
veteran reported episodes of painful knees with no swelling 
since 1950.  It was also noted that the veteran had received 
no treatment for his knees.  

Upon VA examination dated in June 1968, the veteran reported 
experiencing stiffness and soreness in both knees and the 
Achilles tendon.  Physical examination of the knees revealed 
no gross deformity and no tenderness.  Some crepitus was 
elicited, mostly on the right, but there was no swelling or 
redness, no limitation of motion, no redness, and no 
effusion.  A diagnosis of healed residual injury to the hands 
and wrists was noted.  

An assessment of degenerative joint disease of the knees was 
noted in private clinical records dated in 1987 and 1992.  A 
probable degenerative tear of the right medial meniscus was 
also noted in 1987.  A private clinical record dated in 
September 1996 reflects the veteran complained of right 
medial knee pain.  Slight fixed varus of the right knee with 
no swelling or laxity was noted.  An assessment of 
degenerative joint disease of the right knee with minimal 
symptoms was noted.  

A September 1997 private clinical record notes the veteran 
complained of right knee pain.  Physical examination revealed 
slight varus on the right, minimal to slight on the right and 
no knee effusion.  The veteran was able to deep knee bend 
independently.  An assessment of degenerative joint disease 
of the medial compartment was noted.  A private rheumatology 
examination report dated in March 1998 reflects the veteran 
complained of increasing knee pain after walking for a few 
hours.  Some effusion and a 5-degree flexion contracture were 
noted in the right knee.  A relevant diagnosis of 
osteoarthritis of the right knee was noted.  

The record is silent for any radiology report of the right 
knee.  Additionally, in light of the complaints of knee pain 
during service as well as the post-service diagnoses of 
degenerative joint disease of the right knee, the Board is of 
the opinion that additional development of the record is 
necessary to enable the Board to render a final determination 
of this issue.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he has 
sought treatment for his right knee since 
March 1998.  After securing the necessary 
permission from the veteran, copies of 
any available records that are not 
already of record should be obtained and 
associated with the claims folder.

2.  The veteran should be afforded a VA 
specialist examination of his right knee 
to determine the nature and extent of any 
right knee disability.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
diagnostic tests and/or studies should be 
performed and all findings must be 
reported in the examination report in 
detail.  The examiner is requested to 
identify all symptomatology present in 
the veteran's right knee, including 
limitation of motion, instability, 
subluxation, crepitus, and dislocated 
cartilage, if any.  The examiner should 
specifically comment upon the presence or 
absence of arthritis.  If a right knee 
disability is found, the examiner is 
further requested to render an opinion as 
to whether it is at least as likely as 
not that a right knee disorder was 
incurred in or as a result of the 
veteran's military service.  All 
diagnostic studies and examination 
report(s), when obtained, should be made 
a part of the veteran's claims file.  A 
complete rationale for any opinion 
expressed must be provided.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for degenerative joint disease 
of the right knee.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


